Citation Nr: 0209082	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of a cold 
injury of the right foot, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for residuals of a cold 
injury of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1954.

This appeal arises from May, August, and September 1999 
rating actions that denied ratings in excess of 20 percent 
each for residuals of a cold injury of each foot.  A Notice 
of Disagreement was received in November 1999, and a 
Statement of the Case (SOC) was issued in March 2000.  A 
Substantive Appeal was received in May 2000.


REMAND

The Board of Veterans Appeals (Board) notes that, on his 
Substantive Appeal which was received in May 2000, the 
veteran requested a hearing before a Member of the Board at 
the RO (Travel Board hearing).  There is no indication in the 
claims file that a Travel Board hearing was ever scheduled 
for the veteran, or that he withdrew his initial request for 
such a hearing.

Therefore, in order to ensure full compliance with due 
process requirements, this case is hereby REMANDED to the RO 
for the following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  Unless the veteran indicates 
a desire to withdraw the outstanding 
hearing request (preferably in writing, 
under his signature), the hearing should 
be held.  Thereafter, the claims file 
should be transferred back to the Board 
in accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply a grant or a denial of the 
benefits sought.  The veteran need take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


